                                1   SOMACH SIMMONS & DUNN
                                    A Professional Corporation
                                2   STUART L. SOMACH, ESQ. (SBN 90959)
                                    FRANCIS M. GOLDSBERRY, II, ESQ. (SBN 63737)
                                3   ALEXIS K. STEVENS, ESQ. (SBN 260756)
                                    500 Capitol Mall, Suite 1000
                                4   Sacramento, CA 95814
                                    Telephone: (916) 446-7979
                                5   Facsimile: (916) 446-8199
                                    ssomach@somachlaw.com
                                6   mgoldsberry@somachlaw.com
                                    astevens@somachlaw.com
                                7
                                    Attorneys for Plaintiff GLENN-COLUSA
                                8   IRRIGATION DISTRICT

                                9

                               10                                        UNITED STATES DISTRICT COURT

                               11                                      EASTERN DISTRICT OF CALIFORNIA
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               12

                               13   GLENN-COLUSA IRRIGATION DISTRICT,                                CASE NO. 2:17-CV-00120-WBS-GGH

                               14                                Plaintiff,                          STIPULATION AND [PROPOSED]
                                                                                                     ORDER REGARDING THE TAKING
                               15              v.                                                    OF ADDITIONAL DEPOSITIONS

                               16   UNITED STATES ARMY CORPS OF
                                    ENGINEERS; et al.,
                               17
                                                                 Defendants.
                               18

                               19              This stipulation is entered into by and between Plaintiff, Glenn-Colusa Irrigation District

                               20   (Plaintiff); and Defendants, United States Army Corps of Engineers (USACE), R.D. James,

                               21   Assistant Secretary of the Army for Civil Works1, Lieutenant General Todd T. Semonite,

                               22   Commanding General and Chief of Engineers, USACE, and Colonel David Ray, District

                               23   Commander, USACE, Sacramento District (collectively, “Defendants”).

                               24              WHEREAS, Plaintiff and Defendants (collectively, the “Parties”) are engaged in litigation

                               25   in the above-captioned matter; and

                               26   ///

                               27
                                    1
                               28       R.D. James is automatically substituted for Robert M. Speer under Fed. R. Civ. P. 25(d).



                                    STIPULATION AND [PROPOSED] ORDER REGARDING THE TAKING OF ADDITIONAL DEPOSITIONS 1
                                1          WHEREAS, Rule 30(a)(2) of the Federal Rules of Civil Procedure establishes a

                                2   presumptive limit of ten (10) depositions each for plaintiffs and defendants; and

                                3          WHEREAS, Defendant USACE, through its initial disclosures and responses to other

                                4   discovery, has identified at least eighteen (18) individuals, including staff, consultants, and

                                5   experts, who may have relevant information related to Plaintiff’s claims; and

                                6          WHEREAS, Plaintiff further identified at least two (2) individuals as non-retained experts

                                7   having relevant information to Plaintiff’s claims; and

                                8          WHEREAS, the duration of the dispute underlying this litigation and complexity of the

                                9   issues involved in this matter require that Plaintiff take additional depositions beyond the

                               10   presumptive limit in Rule 30(a)(2); and

                               11          WHEREAS, the Parties have conferred regarding the subject of Plaintiff taking additional
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               12   depositions in this matter; and

                               13          NOW, THEREFORE, the Parties hereby stipulate, and respectfully request that the Court

                               14   so order, that the following Stipulation shall govern in the instant case:

                               15          1.      Pursuant to Rule 30(a)(2) of the Federal Rules of Civil Procedure, the Parties agree

                               16   to allow Plaintiff to take up to ten (10) depositions beyond the presumptive limit of ten (10)

                               17   depositions, for a total of twenty (20) depositions in this matter.

                               18          2.      This Stipulation may be executed in counterparts.

                               19          IT IS SO STIPULATED.

                               20
                                                                                   SOMACH SIMMONS & DUNN
                               21                                                  A Professional Corporation
                               22
                                    DATED: October 12, 2018                        By: /s/ Alexis K. Stevens
                               23                                                         STUART L. SOMACH
                                                                                          FRANCIS M. GOLDSBERRY
                               24                                                         ALEXIS K. STEVENS
                                                                                          Attorneys for Plaintiff GLENN-COLUSA
                               25                                                         IRRIGATION DISTRICT
                               26
                               27

                               28


                                    STIPULATION AND [PROPOSED] ORDER REGARDING THE TAKING OF ADDITIONAL DEPOSITIONS 2
                                1                                        McGREGOR W. SCOTT
                                                                         United States Attorney
                                2

                                3   DATED: October 12, 2018              By: /s/ Benjamin E. Hall
                                                                                Benjamin E. Hall
                                4                                               Assistant U.S. Attorney
                                                                                Attorney for Defendants UNITED STATES
                                5                                               ARMY CORPS OF ENGINEERS, et al.

                                6

                                7

                                8

                                9

                               10

                               11
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28


                                    STIPULATION AND [PROPOSED] ORDER REGARDING THE TAKING OF ADDITIONAL DEPOSITIONS 3
                                1                                                ORDER

                                2          The Court, having considered the stipulation submitted herewith, hereby makes the

                                3   following order:

                                4          Plaintiff Glenn-Colusa Irrigation District may take ten (10) depositions beyond the

                                5   presumptive limit of ten (10) depositions outlined in the Federal Rules of Civil Procedure, for a

                                6   total of twenty (20) depositions.

                                7          IT IS SO ORDERED.

                                8
                                    Dated: October 15, 2018
                                9

                               10

                               11
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28


                                    STIPULATION AND [PROPOSED] ORDER REGARDING THE TAKING OF ADDITIONAL DEPOSITIONS 4
